Exhibit 23.1 L.L. Bradford & Company, LLC 3441 South Eastern Avenue Las Vegas, Nevada 89169 (702) 735-5030 December 18, 2007 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re:NP Capital Corp – Form SB-2 Dear Sir/Madame: As independent registered public accountants, we hereby consent to the use in this Registration Statement on Form SB-2 of our report dated October 31, 2007, relating to the financial statements of NP Capital Corp. Sincerely, /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC
